   Case 3:16-cv-01486-JAH-JLB Document 85 Filed 08/10/20 PageID.720 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Ayse Sen,
                                                           Civil Action No. 16-cv-01486-JAH-JLB

                                              Plaintiff,
                                       V.
Amazon.com, Inc.; Does 1 through 10,                         JUDGMENT IN A CIVIL CASE
Inclusive,


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Motion for Summary Judgment is granted in its entirety. Judgment is entered in favor of
Defendant and against Plaintiff.




Date:          8/10/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ T. Ferris
                                                                                     T. Ferris, Deputy
